STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed August 4, 2022, with respect to claims 1-24 have been fully considered and are persuasive.  The rejection of claims 1-5, 10-16, 20-24 has been withdrawn. 
Response to Amendment
The amendment submitted August 4, 2022 has been accepted and entered.  Claims 3-5, 9-10, 21 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-24 are examined.
Allowable Subject Matter
Claims 1-24 are allowable over the prior art.
Independent claims 1 and 13 are allowable based on applicant’s remarks filed August 4, 2022, regarding an analyzing system and method, comprising: one or more optical detectors that receive the respective two or more polarization components and generated respective at least two signals in response; and a processor coupled to the optical detectors and configured to determine a polarization status of the light from the analyte based on the signals , as claimed in combination with the rest of the claim limitations, so as to enable polarization information with high spatial resolution.
Independent claim 21 is allowable based on applicant’s remarks filed August 4, 2022, regarding a method, comprising: directing the two or more different polarization angle components into one or more optical detectors to generate respective two or more corresponding signals; determining a polarization of the cell based on the two or more signals; and classifying the cell based on the polarization and a luminescent intensity of the cell, as claimed in combination with the rest of the claim limitations, so as to enable polarization information with high spatial resolution.
Prior art Yamamoto et al (U.S. 10,613,096 B2) discloses a polarization beamsplitter to produce error signals used for optical control of the system, i.e. focus error.  Yamamoto does not disclose a polarization status of the error signals.  
Claims 2-12, 14-20, 22-24 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rasnow et al (US 2008/0179539 A1) discloses an apparatus is provided that is capable of interleaving detection of fluorescence and luminescence signals emitted from a plurality of samples. The apparatus is suitable for analysis of samples containing single cells or tissues up to and including living organisms. It contains an optical assembly or "sandwich" for producing a spectrally pure and spatially disperse light source for illuminating the sample. The invention also provides a plurality of optical sandwiches that can be variously geometrically arranged and their intensities programmed to create spatially uniform illumination over a large sample. The invention further provides an apparatus having at least one of the optical sandwich and a detector system capable of interleaving detection of fluorescent and luminescent signals when a suitable sample is illuminated by the light source of the optical sandwich. Methods for preparing samples and using the sandwiches, arrays and apparatus, are further provided by this invention. A method for interleaving detection of fluorescent and luminescent signals emitted from a plurality of samples is disclosed.

    PNG
    media_image1.png
    403
    466
    media_image1.png
    Greyscale

Rogers et al (US 10,876,969 B2) discloses a fluorescence reader for assessing a fluorescence intensity of one or more substance samples. The fluorescence reader may comprise a sample support structure for accepting sample wells containing corresponding samples therein, an illumination structure positioned below the sample support structure and configured to illuminate one or more samples positioned within the sample wells, and an imaging structure positioned above the sample support structure and configured to detect a fluorescence emitted by the one or more samples. The illumination structure may comprise one or more reflective perimeter walls, together with the support structure, defining an enclosed illumination cavity, and one or more light sources positioned within the enclosed illumination cavity and configured to emit light causing the one or more samples to fluoresce.

    PNG
    media_image2.png
    446
    713
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/F.P.B./Examiner, Art Unit 2884